Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 1 of 70 Page ID
                                 #:2899
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 2 of 70 Page ID
                                 #:2900
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 3 of 70 Page ID
                                 #:2901
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 4 of 70 Page ID
                                 #:2902
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 5 of 70 Page ID
                                 #:2903
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 6 of 70 Page ID
                                 #:2904
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 7 of 70 Page ID
                                 #:2905
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 8 of 70 Page ID
                                 #:2906
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 9 of 70 Page ID
                                 #:2907
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 10 of 70 Page ID
                                 #:2908
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 11 of 70 Page ID
                                 #:2909
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 12 of 70 Page ID
                                 #:2910
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 13 of 70 Page ID
                                 #:2911
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 14 of 70 Page ID
                                 #:2912
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 15 of 70 Page ID
                                 #:2913
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 16 of 70 Page ID
                                 #:2914
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 17 of 70 Page ID
                                 #:2915
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 18 of 70 Page ID
                                 #:2916
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 19 of 70 Page ID
                                 #:2917
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 20 of 70 Page ID
                                 #:2918
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 21 of 70 Page ID
                                 #:2919
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 22 of 70 Page ID
                                 #:2920
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 23 of 70 Page ID
                                 #:2921
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 24 of 70 Page ID
                                 #:2922
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 25 of 70 Page ID
                                 #:2923
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 26 of 70 Page ID
                                 #:2924
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 27 of 70 Page ID
                                 #:2925
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 28 of 70 Page ID
                                 #:2926
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 29 of 70 Page ID
                                 #:2927
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 30 of 70 Page ID
                                 #:2928
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 31 of 70 Page ID
                                 #:2929
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 32 of 70 Page ID
                                 #:2930
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 33 of 70 Page ID
                                 #:2931
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 34 of 70 Page ID
                                 #:2932
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 35 of 70 Page ID
                                 #:2933
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 36 of 70 Page ID
                                 #:2934
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 37 of 70 Page ID
                                 #:2935
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 38 of 70 Page ID
                                 #:2936
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 39 of 70 Page ID
                                 #:2937
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 40 of 70 Page ID
                                 #:2938
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 41 of 70 Page ID
                                 #:2939
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 42 of 70 Page ID
                                 #:2940
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 43 of 70 Page ID
                                 #:2941
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 44 of 70 Page ID
                                 #:2942
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 45 of 70 Page ID
                                 #:2943
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 46 of 70 Page ID
                                 #:2944
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 47 of 70 Page ID
                                 #:2945
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 48 of 70 Page ID
                                 #:2946
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 49 of 70 Page ID
                                 #:2947
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 50 of 70 Page ID
                                 #:2948
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 51 of 70 Page ID
                                 #:2949
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 52 of 70 Page ID
                                 #:2950
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 53 of 70 Page ID
                                 #:2951
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 54 of 70 Page ID
                                 #:2952
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 55 of 70 Page ID
                                 #:2953
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 56 of 70 Page ID
                                 #:2954
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 57 of 70 Page ID
                                 #:2955
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 58 of 70 Page ID
                                 #:2956
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 59 of 70 Page ID
                                 #:2957
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 60 of 70 Page ID
                                 #:2958
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 61 of 70 Page ID
                                 #:2959
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 62 of 70 Page ID
                                 #:2960
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 63 of 70 Page ID
                                 #:2961
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 64 of 70 Page ID
                                 #:2962
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 65 of 70 Page ID
                                 #:2963
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 66 of 70 Page ID
                                 #:2964
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 67 of 70 Page ID
                                 #:2965
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 68 of 70 Page ID
                                 #:2966
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 69 of 70 Page ID
                                 #:2967
Case 2:19-cv-01963-MCS-PLA Document 89-1 Filed 02/18/20 Page 70 of 70 Page ID
                                 #:2968
